Thomas v North Country Family Health Ctr., Inc. (2022 NY Slip Op 06409)





Thomas v North Country Family Health Ctr., Inc.


2022 NY Slip Op 06409


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND BANNISTER, JJ. (Filed Nov. 10, 2022.) 


MOTION NO. (311/22) CA 21-01337.

[*1]SCOTT THOMAS, PLAINTIFF-APPELLANT, 
vNORTH COUNTRY FAMILY HEALTH CENTER, INC. AND NORTH COUNTRY CHILDREN'S CLINIC, DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.